Citation Nr: 1112275	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of Hepatitis C, currently rated as 40 percent disabling.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to Hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 until May 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  The matter was previously before the Board, and in October 2009 was remanded for additional development.  Specifically, the Board remanded the case so that a VA examination addressing the etiology of his claimed psychiatric disorder could be provided, additional treatment records could be obtained, and an opinion on whether the Veteran was unemployable due to his service connected disabilities could be provided.  The directives of the Board remand were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of hepatitis C have been productive of no daily fatigue, malaise or anorexia; and no incapacitating episodes in a twelve month period.

2.  The Veteran's service-connected disabilities do not preclude the him from obtaining and retaining substantially gainful employment.

3.  Depressive disorder is attributable to service-connected Hepatitis C


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals of Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.114, Diagnostic Code 7354 (2010).

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).

3.  Depressive disorder is proximately due to service-connected Hepatitis C.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in June 2005, November 2006, and June 2007 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a Supplemental Statement of the Case in August 2010.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examinations in March and April 2010, during which the examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered the evidence presented, laid factual foundations for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at an August 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran's evaluation of zero percent for Hepatitis C was continued; in August 2006, the Veteran was granted a 40 percent evaluation effective July 26, 2004.  The Veteran's disability is rated under 38 C.F.R. § 4.114 Diagnostic Code (DC or Code) 7354 (2010).  Under this Code, daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period warrants a 40 percent rating.  38 C.F.R. § 4.114, DC 7354 (2010).

A 60 percent rating is indicated by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  Id.

Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) warrant a 100 percent rating.  Id.

Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, is evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  Id.

Note (2) of DC 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2010).

In an April 2005 VA examination, the Veteran reported feeling "bad all the time," and that this had become worse over the preceding year.  He indicated having problems with healing, including a leg wound and bruised ribs.  The Veteran had no vomiting, hematemesis or melena but did have nausea.  He reported more-or-less continuous abdominal pain in the upper right quadrant, as well as chronic fatigue that had become worse in the preceding year.  Objectively there was no evidence of chronic liver disease other than known Hepatitis C.  His weight fluctuated and although it had been down, he had recently gained back that weight and his body habitus was normal regarding signs of malnutrition and had no signs of wasting.

A VA examination of January 2006 indicated that the Veteran was experiencing pain in his neck and lower back.  He had had no vomiting, hematemesis or melena and no episodes of colic.  The Veteran was fatigued and weak but it was noted that he also had depression.  There were some mildly abnormal liver function tests but no liver biopsy to review.  On physical examination, the Veteran showed no pain or tenderness in the abdomen and there was no evidence of ascites.  The Veteran's weight was stable and he showed normal muscle strength with no signs of malnutrition or wasting.

In January 2009, the Veteran reported fatigue, bloating, nausea, and vomiting three times a week.  He had intermittent right upper quadrant pain, which was worse in the morning.  He was generally in no acute distress and appeared well-nourished.  His abdomen was soft and nontender.  In February 2009 the Veteran stated that he had gained roughly fifteen pounds in the preceding month and he denied weakness but endorsed "chronic joint pain."  He was found to have right upper quadrant pain and chronic Hepatitis C.

In a hearing before the undersigned in August 2009, the Veteran reported pain in "all the joints in [his] body and particularly [his] neck, back, hip and wrist."  He also endorsed fatigue, nausea and vomiting with chronic pain of seven out of ten.

On VA examination in April 2010 it was noted that the Veteran's medical records showed that current liver function tests were normal, and accordingly there was no dysfunction of the liver.  Additionally, the examiner concluded that there were no sequelae of chronic liver disease and no medications for any liver condition.

After a careful review of the evidence above, the Board finds that Hepatitis C does not warrant a rating in excess of 40 percent.  Specifically, the evidence fails to show daily fatigue, malaise or anorexia.  Furthermore, he has had no incapacitating episodes relating to his Hepatitis C in the past twelve months.

Insofar as the Veteran's testimony has been internally consistent, and consistent with objective medical records, the Board finds him to be credible.  However, while his testimony is credible, even when accepted as true such testimony does not provide a basis for an evaluation of higher than 40 percent.

Based on the foregoing, the Board concludes that the Veteran's Hepatitis C has been 40 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.

TDIU
The Veteran has claimed entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  TDIU may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran stated in June 2007 that he was unable to pursue employment due to Hepatitis C, chronic pain, depression and anxiety.  The Veteran is currently entitled to service connection or residuals of Hepatitis C; for scars of the right calf; and by operation of this decision, for depression (see below).

In VA examination in April 2005, the Veteran reported that he had recently acquired a job doing maintenance work.  In May 2005, he said that he was unable to continue performing the type of work for which he was qualified.  In July 2005, he said that he had "lost [his] livelihood because of chronic joint pain," which he associated with Hepatitis C.  He did, however, admit to having a part time job working 20 hours a week.

In November 2005 the Veteran underwent psychiatric evaluation and it was noted that, based on his statements, illicit drug and alcohol use had had negative effect on his job functioning.  During a vocational rehabilitation job screening, the Veteran indicated that he had two years of college as an English major, and had last worked as a maintenance and security director in October 2004.  Physical and environmental limitations included non-symptomatic Hepatitis C and residual pain secondary to injuries related to an incident involving an improvised explosive device while he was working for a private company in Iraq.

In January 2009 the Veteran reported that he had been continuing to search for employment and had enrolled with the security employment commission.  He indicated that he had received several leads on jobs.  In February 2009, a medical consultation note indicated that the Veteran was employed at the VA Medical Center in Salisbury, North Carolina.

An October 2009 VA incentive therapy report notes that since the military the Veteran had worked as a civilian for the Department of Defense for 14 years training Trainers on handling explosives, and at Home Depot.  His most recent job was as a Security Guard in 2005 but he was "let go" following a re-injury of his back, as "they had no other job" for him.

A medical evaluation in December 2009 indicated that the Veteran had suffered some sort of spinal injury in the Fall of 2009.  His diagnoses included tetraplegia at the C6 level, probable traumatic brain injury, and neurogenic bowel and bladder.

On VA examination in March 2010, the Veteran's spinal cord injury was described as rendering him unable to complete most functional tasks without caregiver or healthcare assistance.  The examiner opined that inasmuch as the Veteran's symptoms of dysthymia were tied to his physical injuries and associated limitations, it was believed that these symptoms prohibited the Veteran from adequate adjustment to a work environment.  An additional VA examiner opinion in April 2010 indicated that his current unemployment was related to tetraplegia and not service-connected Hepatitis C or scarring of the right calf.

In a mental health consultation of July 2010, it was stated that the Veteran had ongoing problems with alcohol abuse.  The report of consultation indicated that he had been unemployed since 2006, and that unemployment was due to his history of alcohol abuse.

In order to be entitled to a total disability rating on the basis of unemployability, an applicant who has two or more service-connected disabilities must have at least one disability ratable at 40 percent disabling, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In this case, the Veteran has more than one service-connected disability, one of which, residuals of Hepatitis C, is rated as 40 percent disabling.  However, the Veteran's additional disability ratings bring his combined evaluation to only 50 percent.  Even if depression, for which service connection is established within this decision, were to be rated at such a level so that the Veteran's total combined rating were 70 percent or more, the evidence establishes that no service-connected disability is the cause of his current unemployability.

Where a veteran is unemployable by reason of service-connected disabilities, but does not meet the percentage standards of Section 4.16(a), the matter must be submitted to the Director of Compensation and Pension Services for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2010).  The Board has considered whether referral for extra-schedular consideration is warranted by the record and finds that it is not.  Specifically, in this case, the more probative evidence indicates that the Veteran's current inability to maintain employment is due to nonservice-connected tetraplegia.  The Veteran's representative asserted in an October 2010 informal brief that the March 2010 examiner's assessment that the Veteran was unemployable due to physical limitations was unclear.  The Board disagrees.  It is clear that the service-connected disabilities do not render him unemployable.  Even prior to his spinal cord injury, the Board notes mental health consultation in July 2010 which attributed his employment difficulties since 2006 as related to a history of alcohol abuse.

To the extent that the claim itself implies that the Veteran is unemployable due to service-connected disability, the Board finds the medical opinions to be more probative than the Veteran's lay assertion as the medical opinions were prepared by skilled and impartial professionals.

In conclusion, the evidence of record does not demonstrate that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  Rather, to the contrary it indicates that he is currently unemployable due solely to a non-service connected tetraplegia resulting from a post-service spinal cord injury.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Before analyzing the facts of this case, the Board notes that the Court of Appeals for Veterans Claims has held that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for an acquired psychiatric disorder on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which describes a requirement for VA to establish a baseline for a disability before adjudicating the question of unnatural progression of that disability due to a service-connected disease or injury.  Here, however, the claim on appeal was received by VA prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 3.310 are not for application in the immediate case.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records indicate that in November 1981, the Veteran was diagnosed with alcoholism and in January 1982 it was recommended that he be referred to an alcohol rehabilitation center (ARC).  From September to October 1982 the Veteran spent 27 days at the Naval Regional Medical Center ARC in Charleston, South Carolina.  On discharge it was recommended that he attend Alcoholics Anonymous meetings, and that if drinking recurred, it should be considered as a relapse and not as a failure or disciplinary problem.

On separation examination in May 1984, the Veteran reported having never been treated for a mental health condition, and he was determined to be psychiatrically normal.

Based on the foregoing, although service treatment records show a history of alcoholism in service, at separation the Veteran was normal.  This does not in itself preclude a grant of service connection, however, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that an acquired psychiatric disorder is not related to active service or a service-connected disease or injury, for the reasons discussed below.

Following separation from active service in May 1984, the Veteran was diagnosed with an anxiety disorder, not otherwise specified, in March 2002.  At that time he complained of stress in the workplace and reported drinking alcohol twice a week.

On VA examination in March 2003, the Veteran was described as "subject to stress" and was taking medication as a result.  Such stress was not related to any liver disease.

On screening for depression in December 2004, the Veteran denied having had two consecutive weeks in the preceding 12 months during which he felt sad, blue, depressed, or lost all interest in things he usually cared about.  The conclusion was of a negative screening for depression.

On psychological evaluation in November 2005, the Veteran endorsed a history of drug abuse and dependence beginning in his adolescent years.  He denied any inpatient psychiatric care in the past.  Following examination it was determined that the Veteran had polysubstance dependence, currently in remission.  In December 2005 the Veteran stated that he had once been told by a psychiatrist that he was depressed, but that he did not feel he had ever been depressed.  

On intake evaluation in October 2006, a history of brain and skull injury in 2003 or 2004 was reported.  An assessment was offered indicating the Veteran's combination of traumatic brain injury, Hepatitis C, and narcotic use may have all been contributing factors to his depression, anxiety and impaired cognition.  The diagnoses were varied, but included mood disorder secondary to traumatic brain injury vs. substance-induced mood disorder; anxiety disorder, not otherwise specified; polysubstance dependence; and dementia due to traumatic brain injury.

In December 2006 the Veteran submitted a statement to VA indicating that he was clinically depressed due to "pain and other effects" of his service-connected Hepatitis C.

Psychological assessment in October 2008 revealed a history of treatment for psychological symptoms, and a history of substance abuse.  His current diagnoses were of alcohol dependency in early remission and dysthymic disorder.

A report from the North Carolina Department of Corrections, Mental Health Services from September 2007 indicated that although the Veteran reported increased anxiety and depression, there were no clinical signs or symptoms of depression.

In June 2009, there was no evidence of psychosis or manic thinking or behavior.  The Veteran's mood was depressed, with incongruent full-range affect.  The impression was of bipolar disorder, posttraumatic stress disorder (PTSD), alcohol and cocaine dependency, and nicotine dependency.  On discharge later that month, the diagnoses associated with the Veteran's symptoms were unchanged.

During a neuropsychological consultation in January 2010, the Veteran presented as mildly depressed and frustrated over feelings that he was not being properly taken care of.  His affect was "strikingly different" during separate interview and testing sessions, during which he had been animated and engaged.

On VA examination in March 2010 the Veteran appeared relaxed but manipulative.  Affect was constricted and mood was subdued.  A complete psychological evaluation was conducted and the Veteran was diagnosed with polysubstance dependence; cognitive disorder, not otherwise specified; and dysthymic disorder.  The Veteran's emotional condition was at least as likely as not related to his spinal cord injury with associated adjustment, prolonged substance use and abuse, or adjustment difficulties related to Hepatitis C.

In May 2010, a VA examiner concluded that his dysthymic mood contributed to the Veteran's social isolation and a reduction in interest in pursuing activities that used to bring him joy.  The Veteran was described as manipulative, which may in part be a learned style associated with substance abuse, or a result of an effort to assert control in psychosocial environment where he feels a marked subjective loss of control.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, symptoms of an acquired psychiatric disorder are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  To that end, the Board finds the Veteran's credibility is somewhat reduced by inconsistent statements on the record made to mental health professionals regarding his history of treatment and symptomatology. 

Service treatment records reflect that on separation the Veteran was psychologically normal.  Furthermore, the Veteran has not argued, and the evidence does not support, that the currently diagnosed dysthymic disorder is related directly to service.  Accordingly, the Board now considers whether an acquired psychiatric disorder may be related to a service-connected disease or injury.

As reported above, the Veteran is currently entitled to service connection for residuals of Hepatitis C and for scars of the right calf.  Evidence weighing in favor of the Veteran's claim includes an October 2006 opinion that the Veteran traumatic brain injury, Hepatitis C, and narcotic use may have contributed to his depression, anxiety and impaired cognition.  The Board has also been presented with a medical opinion from March 2010 stating that the Veteran's emotional condition was at least as likely as not related to his spinal cord injury, prolonged substance use and abuse, or adjustment difficulties related to Hepatitis C.

Based on the above opinions of 2006 and 2010, the Board finds that the competent evidence indicates a positive association between depressive symptoms and a service-connected disability - Hepatitis C.  While it is unclear the extent to which nonservice connected disabilities also contribute to the Veteran's depressive symptoms, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly service connection for a depressive disorder as secondary to Hepatitis C is warranted.  In conclusion, any doubt is resolved in favor of the Veteran, and the claim is granted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 40 percent for residuals of Hepatitis C is denied

Entitlement to TDIU is denied

Service connection for depressive disorder is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


